EXHIBIT 10.5
Confidential Treatment Requested


Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.




NEIMAN MARCUS GROUP, INC.
FY 2018 MID-TERM CASH INCENTIVE PLAN
1.The Plan.
1.1    Purposes. The purpose of this Plan is to promote the success of the
Company by rewarding the Participants for their dedicated service to the Company
and its Subsidiaries and to provide incentives for Participants to remain in the
employ or other service of the Company or a Subsidiary of the Company and
contribute to the performance of the Company. Capitalized terms used herein are
defined in Section 5.
1.2    Eligibility. The Plan Administrator shall, in its sole discretion,
determine the Eligible Service Providers to participate in this Plan subject to
the terms and conditions hereof.
1.3    Administration and Authorization; Power and Procedure.
1.3.1    Plan Administrator. This Plan will be administered, and all Awards will
be authorized, by the Plan Administrator. The Plan Administrator may delegate
ministerial, non-discretionary functions to individuals who are directors,
officers or employees of the Company or any of its Affiliates.
1.3.2    Plan Awards; Interpretation; Powers of the Plan Administrator. The Plan
Administrator shall have the power to make all determinations and take such
actions as contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes. Such actions
shall include the ability to grant Awards to Participants and determine the
amount, payment date and other terms of such Awards in accordance with the terms
of this Plan. Any decision, interpretation, determination, evaluation, election,
approval, authorization, appointment, consent or other action made or taken by
or at the direction of the Plan Administrator (or any of its members) arising
out of or in connection with this Plan or any agreement relating to an Award or
this Plan shall be within the sole and absolute discretion of all and each of
them, as the case may be, and shall be final, binding and conclusive on the
Company and all Eligible Service Providers and Participants, and their
respective heirs, executors, administrators, successors and assigns.
1.3.3    No Liability; Indemnification. None of the Company, any of its
Affiliates or any director, officer, employee or agent of the Company or any of
its Affiliates will be liable for any action, omission or decision under this
Plan taken, made or omitted in good faith. To the maximum extent permitted by
applicable law and the Certificate of Incorporation and Bylaws of the Company,
and to the extent not covered by insurance directly insuring such Person, the
Company shall indemnify and hold harmless each director, officer, employee and
agent of the Company or any of its Affiliates from and against any cost or
expense (including reasonable fees of counsel) or liability (including any sum
paid in settlement of a claim with the approval of the Plan Administrator, such
approval not to be unreasonably withheld), directly or indirectly arising out of
any act or omission to act in connection with the administration of this


1





--------------------------------------------------------------------------------




Plan, except to the extent arising out of such director’s, officer’s, employee’s
or agent’s own fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification under applicable law, under the Certificate of
Incorporation or Bylaws of the Company or any of its Affiliates, or otherwise.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
himself or herself under this Plan.
2.    Award Authorization. The Plan Administrator may grant an Award to any
Eligible Service Provider. The target amount of each Award for each Participant
is set forth on Appendix A hereto (each, a “Mid-Term Bonus”). The Plan
Administrator delegates to the Chief Executive Officer the authority to grant
Awards to (i) any successor of any Participant, with a Senior Vice President or
Vice President-level position, whose employment with the Company terminates
after the Effective Date, and (ii) any other new hire for a Vice President-level
position that is not currently occupied as of the Effective Date, in each case
subject to maximum total of all Awards approved by the Plan Administrator in
connection with the adoption of this Plan.
3.    Mid-Term Cash Incentive Awards.
3.1    Performance Conditions. Payment of each Award shall be subject to the
payment condition and other conditions set forth herein, including achievement
of Adjusted EBITDA Before Bonus performance conditions, as determined by the
Plan Administrator following completion of the audit of the Company’s financial
statements for the applicable fiscal year.
3.1.1    If the Company achieves Adjusted EBITDA Before Bonus equal to or
exceeding $[***] for the Company’s 2018 fiscal year (the “First EBITDA Goal”),
the fiscal year 2018 portion of the Participant’s Mid-Term Bonus as set forth on
Appendix A (the “First Payment”) shall become eligible for payment. No portion
of the First Payment will be paid under this Plan and the First Payment will be
forfeited if the First EBITDA Goal is not achieved.
3.1.2    If the Company achieves Adjusted EBITDA Before Bonus equal to or
exceeding $[***] for the Company’s 2019 fiscal year (the “Second EBITDA Goal”),
the fiscal year 2019 portion of the Participant’s Mid-Term Bonus as set forth on
Appendix A (the “Second Payment”) shall become eligible for payment.
3.1.3    If the Company achieves Adjusted EBITDA Before Bonus equal to or
exceeding $[***] for the Company’s 2020 fiscal year (the “Third EBITDA Goal”),
the fiscal year 2020 portion of the Participant’s Mid-Term Bonus as set forth on
Appendix A (the “Third Payment”) shall become eligible for payment.
3.1.4    Within 60 days prior to the commencement of the Company’s 2019 fiscal
year, the Plan Administrator shall determine a payout curve for the 2019 fiscal
year and 2020 fiscal year pursuant to which each Participant shall become
eligible to receive (i) a pro-rata portion of the Second Payment or the Third
Payment (as applicable) if the Company achieves at least 80% of the Second
EBITDA Goal or Third EBITDA Goal, respectively, and (ii) an amount


2





--------------------------------------------------------------------------------




in excess of the Second Payment or the Third Payment (as applicable) if the
Company exceeds the Second EBITDA Goal or Third EBITDA Goal, respectively.
3.1.5    To the extent the First Payment, Second Payment or Third Payment
becomes eligible for payment in accordance with this Section 3.1, such payments
shall be referred to as “Eligible Payments”).
3.2    Payment Condition. Payment of Eligible Payments shall be made only to the
extent that Free Cash Flow exceeds the amount of the outstanding Eligible
Payments on a Measurement Date (as defined below) that occurs on or after
Eligible Payments become eligible for payment. Free Cash Flow shall be measured
as of the last day of fiscal year 2018 and as of the last day of each second
quarter and fourth quarter of each fiscal year thereafter (each, a “Measurement
Date”), provided that there are outstanding Eligible Payments on such
Measurement Dates, until the earlier of (a) the date on which Eligible Payments
are paid in full and (b) the end of fiscal year 2022. If Free Cash Flow as of
any Measurement Date, is not sufficient to pay the full amount of outstanding
Eligible Payments, then (i) the Eligible Payments shall be paid to Participants
on a pro-rata basis to the extent permitted by the first sentence of this
Section 3.2 and (ii) Free Cash Flow shall be re-measured as of the following
Measurement Date to determine whether further payment of any remaining portion
of the Eligible Payments may be made pursuant to this Section 3.2. Free Cash
Flow shall be allocated (i) first to any outstanding and unpaid First Payments,
(ii) then to any outstanding and unpaid Second Payments and (iii) to any
outstanding and unpaid Third Payments. If Free Cash Flow does not exceed the
amount of the outstanding Eligible Payments, if any, at the end of fiscal year
2022, no further amounts will be paid under this Plan and all Awards will be
forfeited.
3.3    Payment Timing. The applicable portion of the Participant’s Eligible
Payments shall be paid, in cash, within 30 days following the completion of (a)
the annual audited financial statements (for fiscal year Measurement Dates) or
(b) the interim financial statements (for quarterly Measurement Dates), relating
to the Measurement Date with respect to which the Company is required to make
such payment pursuant to Section 3.2, provided that the Participant has not
experienced a termination of employment from the Company and its Subsidiaries
prior to such date of payment.
3.4    Termination of Employment. Unless otherwise determined by the Plan
Administrator, (a) if a Participant incurs a termination of employment from the
Company and its Subsidiaries for any reason prior to a payment hereunder, the
Participant’s Award shall automatically terminate as of the date of such
termination of employment, and thereafter the Participant shall have no right as
to any unpaid Mid-Term Bonus; and (b) there shall be no proportionate or partial
vesting in the periods prior to payment of the Award. Nothing in any employment
agreement or severance agreement between a Participant and the Company or one of
its Affiliates shall accelerate or cause the payment of any unpaid Mid-Term
Bonus.
4.    Other Provisions.
4.1    Status. Status as an Eligible Service Provider will not be construed as a
commitment that any Award will be granted under this Plan.


3





--------------------------------------------------------------------------------




4.2    No Right to Employment. The Plan is not an agreement of employment.
Nothing in this Plan shall (a) guarantee that the Company or any of its
Affiliates will employ any Eligible Service Provider for any specific time
period or (b) modify or limit in any respect the Company’s or any of its
Affiliates’ right to terminate or modify such Eligible Service Provider’s
employment or compensation.
4.3    Plan Not Funded. The Plan is intended to constitute an “unfunded” plan.
Awards payable under this Plan will be payable from the general assets of the
Company and no special or separate reserve, fund or deposit will be made to
assure payment of such Awards. No Participant, beneficiary or other Person will
have any right, title or interest in any fund or in any specific asset of the
Company by reason of any Award hereunder. Neither the provisions of this Plan
(or of any related documents), nor the creation or adoption of this Plan, nor
any action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or its Affiliates, on the one hand, and any Participant, beneficiary or
other Person, on the other hand.
4.4    Withholding of Taxes. The Company and any of its Subsidiaries shall have
the right to deduct from any payment to be made to the Participant the required
Federal, state, local and other taxes required to be withheld. The Participant
shall be solely responsible for any and all tax liability incurred in connection
with the Award.
4.5    Confidentiality. To the extent disclosure is not required by applicable
law, a Participant’s coverage by this Plan, level of participation and Awards
are confidential information of the Company and its Affiliates, subject to the
Participant’s obligations to protect such information under any employment,
confidentiality or similar agreement between the Participant and the Company or
any of its Affiliates. Each Participant agrees not to share such information
with any other Person (except (a) his or her legal counsel and financial
advisors who agree to maintain the confidentiality of such information, or (b)
any member of the Board).
4.6    Plan and Award Amendments and Termination. Notwithstanding any other
provision of this Plan, the Plan Administrator may at any time, and from time to
time, amend, in whole or in part, any or all of the provisions of this Plan or
any Award thereunder, or suspend or terminate it entirely, retroactively or
otherwise, provided that if the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination are materially and
adversely impaired as a result of such amendment, suspension or termination, the
consent of the Chief Executive Officer shall be required. All authority of the
Plan Administrator with respect to Awards hereunder will continue during any
suspension of this Plan and in respect of Awards outstanding upon or following
the termination of this Plan. Notwithstanding anything herein to the contrary,
the Plan Administrator may amend this Plan or any Award granted hereunder at any
time without a Participant’s consent to comply with Section 409A of the Code or
any other applicable law; provided that the Plan Administrator shall use good
faith efforts to cause any such amendment to preserve as closely as possible the
benefits intended to be delivered under this Plan. Nothing in this Plan is
intended to provide a guarantee of any particular tax treatment to any
Participant. The Plan will automatically terminate six months following the end
of fiscal year 2022.


4





--------------------------------------------------------------------------------




4.7    Adjustments. Without limiting Section 4.6, the Plan Administrator may, in
its sole discretion, adjust the performance goals under this Plan or the
financial metrics used to determine achievement of those goals in accordance
with this Plan to reflect (a) a change in accounting standards or principles,
(b) a significant acquisition or divestiture, (c) a significant capital
transaction, (d) a change to or difference in the applicable fiscal year, or (e)
any other unusual, nonrecurring or other extraordinary item or event.
4.8    Non-Transferability. Each Award and all rights of each Participant under
this Plan are nontransferable.
4.9    Governing Law. All matters arising out of or relating to this Plan, the
Awards and all other related documents, the actions taken in connection herewith
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.
4.10    Severability. If it is determined that any provision of this Plan is
invalid and unenforceable, the remaining provisions of this Plan will continue
in effect provided that the essential economic terms of this Plan and the Award
can still be enforced.
4.11    Construction of Plan. This Plan shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
4.12    Dispute Resolution. All controversies and claims arising out of or
relating to this Plan, or the breach hereof, shall be settled pursuant to any
mandatory dispute resolution procedures of the Company as may be in effect from
time to time with respect to matters arising out of or relating to each
Participant’s employment with the Company or a Subsidiary.
4.13    Captions; Construction of Terms. Captions and headings are given to the
sections and subsections of this Plan solely as a convenience to facilitate
reference. Such headings will not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.
Wherever any words are used in this Plan in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply. As used herein, (a) “or” shall mean “and/or” and (b)
“including” or “include” shall mean “including, without limitation.” Any
reference herein to an agreement in writing shall be deemed to include an
electronic writing to the extent permitted by applicable law.
4.14    Section 409A. Although the Company does not guarantee to any Participant
the particular tax treatment of any Award, all Awards are intended to comply
with, or be exempt from, the requirements of Section 409A of the Code, and this
Plan and any Award letter shall be limited, construed and interpreted in
accordance with such intent. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or for any damages for failing to comply with Section
409A of the Code. For purposes of Section 409A of the Code, a Participant’s
right to receive any installment


5





--------------------------------------------------------------------------------




payments under this Plan or pursuant to an Award shall be treated as a right to
receive a series of separate and distinct payments. Only to the extent required
by Section 409A of the Code, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Plan upon or following a
termination of a Participant’s employment unless such termination is also a
“separation from service”, as defined in Section 409A of the Code. Whenever a
payment under this Plan or pursuant to an Award specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company.
4.15    Effective Date. This Plan is effective as of the Effective Date.
4.16    Recoupment. All Awards paid by the Company under this Plan will be
subject to any compensation recapture policies adopted or established by the
Company from time to time, as it deems advisable.
5.    Definitions. Capitalized terms used in this Plan are used as defined below
if not otherwise defined herein:
“Adjusted EBITDA Before Bonus” means audited consolidated net income, determined
in accordance with generally accepted accounting principles, plus (without
duplication) to the extent deducted in calculating such consolidated net income,
the sum of (a) the provision for taxes based on income or profits; plus (b)
consolidated net interest expense (or net interest income added as a negative
number in calculating such sum); plus (c) consolidated depreciation and
amortization expense; plus or minus (as applicable) (d) the expense or income
effect of certain items, including non-cash lease expense, discontinued
operations and closed store costs (including termination expenses), severance,
termination and other one-time personnel-related expenses, and non-capitalized
consulting expenses; plus (e) bonus payments (including bonuses payable under
this Plan), plus (f) stock-based compensation, plus (g) certain other
adjustments as determined to be appropriate by the Plan Administrator, in each
case without regard to Mytheresa.com GmbH, Theresa Warenvertrieb GmbH, and their
successors, as such sum may be adjusted by the Plan Administrator in its sole
discretion. For the avoidance of doubt Adjusted EBITDA Before Bonus shall be
determined based on a 52-week fiscal year.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. No Person shall be deemed to be an Affiliate of
another Person solely by virtue of the fact that both Persons own shares of the
capital stock of the Company.
“Award” means a mid-term cash incentive award authorized by and granted under
this Plan.
“Board” means the Board of Directors of the Company.
“Capital Expenditures” means, for any fiscal period, the Company’s capital
expenditures as calculated in accordance with generally accepted accounting
principles,


6





--------------------------------------------------------------------------------




consistent with the Company’s annual audited or interim financial statements, as
determined by the Plan Administrator.
“Cash from Operations” means the Company’s net cash provided by operating
activities, as calculated in accordance with generally accepted accounting
principles in the preparation of the Company’s statement of cash flows.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Neiman Marcus Group, Inc., a Delaware corporation, and its
successors.
“Effective Date” means January 4, 2018.
“Eligible Service Provider” means any employee of the Company or a Subsidiary of
the Company.
“Free Cash Flow” means, as of any Measurement Date, (i) the Company’s Cash from
Operations less (ii) Capital Expenditures, in each case consistently applied
across periods. Free Cash Flow shall be determined based on the twelve month
period prior to and including the Measurement Date, as such sum may be adjusted
by the Plan Administrator in its sole discretion.
“Participant” means an Eligible Service Provider who has been granted an Award
under this Plan, which Award has not terminated pursuant to any provision of
this Plan.
“Person” means any individual, partnership, limited partnership, corporation,
limited liability company, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity or department,
agency or political subdivision thereof.
“Plan” means this Neiman Marcus Group, Inc. FY 2018 Mid-Term Cash Incentive
Plan, as it may hereafter be amended from time to time.
“Plan Administrator” means the compensation committee of the Board, provided
that the functions of the compensation committee may be exercised by the Board.
“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.
 






7



